        Case 2:18-cr-00422-SMB Document 974 Filed 05/14/20 Page 1 of 3




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9                                UNITED STATES DISTRICT COURT
10                                    FOR THE DISTRICT OF ARIZONA
11
12 United States of America,                             CASE NO. 2:18-cr-00422-SMB
13                       Plaintiff,                      DEFENDANT JOHN BRUNST’S
                                                         NOTICE OF JOINDER IN
14               vs.                                     DEFENDANTS LARKIN AND
                                                         LACEY’S OPPOSITION TO
15 Michael Lacey, et al.,                                UNITED STATES’ MOTION IN
                                                         LIMINE RE DAVIS WRIGHT [963]
16                       Defendants.
                                                         Assigned to Hon. Susan M. Brnovich
17
18
19
20
21
22
23
24
25
26
27
28
     3649357.1
                               BRUNST’S NOTICE OF JOINDER IN LARKIN AND LACEY’S
                       OPPOSITION TO UNITED STATES’ MOTION IN LIMINE RE DAVIS WRIGHT [963]
        Case 2:18-cr-00422-SMB Document 974 Filed 05/14/20 Page 2 of 3




1                Defendant John Brunst, by and through his undersigned counsel, joins in
2 Defendants James Larkin and Michael Lacey’s Opposition to United States’ Motion
3 in Limine re Davis Wright (Dkt. No. 963) (“Opposition”).
4                Mr. Brunst agrees with the arguments made in the Opposition. Mr. Brunst
5 adopts the positions set forth in the Opposition as if fully set forth herein.
6
7 DATED: May 14, 2020                         Respectfully submitted,
8
                                              Gary S. Lincenberg
9                                             Ariel A. Neuman
                                              Gopi K. Panchapakesan
10
                                              Bird, Marella, Boxer, Wolpert, Nessim,
11                                            Drooks, Lincenberg & Rhow, P.C.
12
13
                                              By:         /s/ Ariel A. Neuman
14
                                                                Ariel A. Neuman
15                                                  Attorneys for Defendant John Brunst
16
17
18
19
20
21
22
23
24
25
26
27
28
     3649357.1
                                                     2
                            BRUNST’S NOTICE OF JOINDER IN LARKIN AND LACEY’S
                    OPPOSITION TO UNITED STATES’ MOTION IN LIMINE RE DAVIS WRIGHT [963]
        Case 2:18-cr-00422-SMB Document 974 Filed 05/14/20 Page 3 of 3




1                             CERTIFICATE OF SERVICE
2          I hereby certify that on May 14, 2020, I served the attached document by
     email on the following, who are registered participants of the CM/ECF System:
3
      Andrew C. Stone              andrew.stone@usdoj.gov
4     Bruce S. Feder               bf@federlawpa.com
      David S. Eisenberg           david@deisenbergplc.com
5     Erin E. McCampbell           emccampbell@lglaw.com
      James C. Grant               jimgrant@dwt.com
6     John Jacob Kucera            john.kucera@usdoj.gov
      John Lewis Littrell          jlittrell@bmkattorneys.com
7     Joy Malby Bertrand           joyous@mailbag.com
      Kevin M. Rapp                kevin.rapp@usdoj.gov
8     Margaret Wu Perlmeter        margaret.perlmeter@usdoj.gov
      Michael D. Kimerer           mdk@kimerer.com
9     Paul John Cambria, Jr.       pcambria@lglaw.com
      Peter Shawn Kozinets         peter.kozinets@usdoj.gov
10    Reginald E. Jones            reginald.jones4@usdoj.gov
      Rhonda Elaine Neff           rneff@kimerer.com
11    Robert Corn-Revere           bobcornrevere@dwt.com
      Ronald Gary London           ronnielondon@dwt.com
12    Seetha Ramachandran          sramachandran@proskauer.com
      Thomas Henry Bienert, Jr.    tbienert@bienertkatzman.com
13    Whitney Z. Bernstein         wbernstein@bienertkatzman.com
14
15                                                  /s/ Ariel A. Neuman
                                              Ariel A. Neuman
16
17
18
19
20
21
22
23
24
25
26
27
28
     3649357.1
                                             3
                                   CERTIFICATE OF SERVICE
